Mr. Justice Shepard delivered the opinion op the Court. Section 2, Chap. 10a, Rev. Stat., entitled “ Assignments for Benefit of Creditors,” provides that notice to creditors to present claims, shall be given by the assignee, “ by publication in some newspaper published in the county, if any, and if none, then in the nearest county thereto, which publication shall be continued at least six weeks,” etc. The notice in this case was published “for six successive weeks, to wit: Six times in the Chicago Daily Law Bulletin, a public daily newspaper, * * * and that the date of the first paper containing the same was the 24th day of April, A. D. 1895, and that the date of the last paper containing same was the 29th day of May, A. D. 1895,” etc. The notice bore date April 24, 1895, and was for creditors to present their claims within three months from that date. The whole case turns upon whether the notice as so published was in compliance with the statute. It is urged that the notice so published ceased at the end of five weeks and one day, and therefore ivas not in accordance with the statute; and that a further inference against the sufficiency of the publication is to be drawn from the fact that the publication was made in a daily paper. The language of the statute is that the “ publication shall be continued six weeks.” There are numerous decisions of the Supreme Court which, by analogy, should control us in holding the publication to have been a sufficient compliance with the statute. Knowlton v. Knowlton, 155 Ill. 158; Ricketts v. Hyde Park, 85 Ill. 110; Andrews v. People, 83 Ill. 529; Pearson v. Pearson, 48 Ill. 250; Madden v. Cooper, 47 Ill. 359. The requirement that the publication shall be “continued six weeks,” is met by the notice having been published for six successive weeks. The notice was published the first time on the day it was dated, and being published six successive weeks, to wit, six times, is the same as to say that it was published once in each week for six successive weeks, which is all that the statute contemplates. So holding, seems to leave nothing else in the record that requires discussion, and the judgment of the County Court is affirmed.